Case 9:21-cv-81390-DMM Document 1 Entered on FLSD Docket 08/10/2021 Page 1 of 10




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION


  PNC BANK, NATIONAL ASSOCIATION,                               CASE NO.:
  a national banking association,

         Plaintiff,

  v.

  NATURE’S ELITE, INC., a Florida
  corporation; NADAV HOURI, individually;
  YONATAN HOURI, individually; and
  MAAYAN YIFTACH EL, individually,

         Defendants.
                                                /

                                  COMPLAINT FOR DAMAGES

         Plaintiff, PNC BANK, NATIONAL ASSOCIATION, a national banking association,

  hereby sues Defendants, NATURE’S ELITE, INC., a Florida corporation, NADAV HOURI,

  individually, YONATAN HOURI, individually, and MAAYAN YIFTACH EL, individually

  (collectively “Defendants”), and as grounds therefore alleges as follows:

                                              PARTIES

         1.      Plaintiff, PNC BANK, NATIONAL ASSOCIATION (“PNC”), is a national

  banking association chartered under the laws of the United States in the State of Delaware. PNC

  BANK's main office, as stated in its Articles of Association, is located in Wilmington, Delaware,

  and its principal place of business is in the Commonwealth of Pennsylvania. As such, it is a citizen

  of Delaware for purposes of diversity jurisdiction. PNC is duly authorized to conduct business in

  the State of Florida.

         2.      Defendant, NATURE’S ELITE, INC.              (“NATURE’S ELITE”), is a Florida

  corporation registered to do business with the Secretary of State of Florida with its principal place
Case 9:21-cv-81390-DMM Document 1 Entered on FLSD Docket 08/10/2021 Page 2 of 10




  of business and office headquarters located in Palm Beach County, Florida, and is a citizen of the

  State of Florida.

               3.   Defendant, NADAV HOURI is an individual and is a citizen of the State of Florida,

    and is domiciled in and resides in the State of Florida in Palm Beach County, at the address

    commonly known as 22794 El Dorado Drive, Boca Raton, Palm Beach County, Florida 33433,

    and he is otherwise sui juris. NADAV HOURI is a guarantor of the loan which is the subject of

    this action.

          4.        Defendant, YONATAN HOURI is an individual and is a citizen of the State of

  Florida, and is domiciled in and resides in the State of Florida in Palm Beach County, at the address

  commonly known as 22794 El Dorado Drive, Boca Raton, Palm Beach County, Florida 33433,

  and he is otherwise sui juris. YONATAN HOURI is a guarantor of the loan which is the subject

  of this action.

          5.        MAAYAN YIFTACH EL, is an individual and is a citizen of the State of New

  York, and is domiciled in and resides in the State of New York in Queens County, at the address

  commonly known as 6839 Juno Street, Forrest Hills, Queens County, New York, 11375, and he

  is otherwise sui juris. MAAYAN YIFTACH EL is a guarantor of the loan which is the subject of

  this action, and MAAYAN YIFTACH EL irrevocably consented to exclusive jurisdiction in

  Florida in paragraph twenty (20) of his guaranty referenced herein (See Count IV, Exhibit “L”).

  Furthermore, he is currently the Vice President of NATURE’S ELITE and has been the Vice

  President of NATURE’S ELITE continuously since 2013 (and is listed with the Florida Secretary

  of State as such), including at all material times hereto. Accordingly, MAAYAN YIFTACH EL,

  in addition to consenting to jurisdiction in Florida, has also submitted himself to the jurisdiction

  of Florida in that he is: (1) operating, conducting, engaging in, or carrying on a business or business



                                                    -2-
Case 9:21-cv-81390-DMM Document 1 Entered on FLSD Docket 08/10/2021 Page 3 of 10




  venture in Florida. See Fla. Stat. §48.193(1)(a)(1); and in addition, (2) engaging in substantial and

  not isolated activity within FLorida. See Fla. Stat. §48.193(2).

                                   JURISDICTION AND VENUE

         6.      Jurisdiction is proper under 28 U.S.C. §1332(a) in that there is complete diversity

  of citizenship between PNC on one hand and the Defendants on the other, and an amount in

  controversy that exceeds $75,000.00, exclusive of interest and costs.

         7.      Venue is proper in this district as the events giving rise to these claims occurred in

  Palm Beach County Florida and this judicial district. See 28 U.S.C. §1391(b)(2).

                                    GENERAL ALLEGATIONS

         8.      That on or about July 25, 2017, Defendant, NATURE’S ELITE and PNC entered

  into that certain Loan Agreement, and in connection therewith, NATURE’S ELITE, as borrower,

  executed and delivered to PNC, as lender, that certain Revolving Line of Credit Note in the

  principal amount of $500,00.00, dated on or about July 25, 2017 (“Note”). A true and correct copy

  of the Loan Agreement is attached hereto as Exhibit “A” and a true and correct copy of the Note

  is attached hereto as Exhibit “B”.

         9.       In conjunction with the Loan Agreement and Note, NATURE’S ELITE also

  executed and delivered to PNC that certain Security Agreement dated on or about July 25, 2017,

  and in connection therewith, and as further security, UCC Financing Statement No. 201702113513

  (“UCC”) was recorded with the State of Florida. A true and correct copy of the Security Agreement

  is attached hereto as Exhibit “C” and a true and correct copy of the UCC is attached hereto as

  Exhibit “D”.

         10.     Subsequently, the maturity date of the Note was extended to March 22, 2019 by letter

  Agreement dated January 9, 2019, a copy of which is attached hereto as Exhibit “E”.



                                                   -3-
Case 9:21-cv-81390-DMM Document 1 Entered on FLSD Docket 08/10/2021 Page 4 of 10




         11.     Furthermore, the Loan Agreement and Note were modified by that certain

  Amendment to Loan Documents dated February 6, 2020 (a true and correct copy attached hereto as

  Exhibit “F”); that certain Second Amendment to Loan Documents dated on or about April 28, 2020

  (a true and correct copy attached hereto as Exhibit “G”); and that certain Deferral and Third

  Amendment to Loan Documents dated on or about July 13, 2020 (a true and correct copy attached

  hereto as Exhibit “H”), (Exhibits A- H shall collectively hereinafter be referred to as the “Loan

  Documents”).

         12.     Plaintiff, PNC BANK, owns and holds the Loan Documents, including the Note.

         13.     That pursuant to the Loan Documents, NATURE’S ELITE was required to pay all

  principal and interest and any other unpaid sums due under the Loan Documents on or before the

  maturity date of February 22, 2012 (“balloon payment”).

         14.     That NATURE’S ELITE defaulted under the terms of the Loan Documents by

  failing to make the balloon payment due on the February 22, 2021 or at any time thereafter.

         15.     That, as a result, and to the extent necessary, has elected to accelerate all sums due

  under the Loan Documents pursuant to its rights thereunder. Although not required under the Loan

  Documents, PNC sent NATURE’S ELITE (as well as all other Defendants, as guarantors) a

  payment default letter dated March 25, 2021 and demanded the immediate payment of all sums

  due and owing under the Loan Documents. A true and correct copy of the letter is attached hereto

  as Exhibit “I”.

         16.     As of August 4, 2021, the Defendant, NATURE’S ELITE, owes the Plaintiff, PNC,

  principal in the amount of Two Hundred and Three Thousand Six Hundred Eleven Dollars and

  Four Cents ($203,611.04), plus accrued interest in the amount of $13,511.12 with interest

  continuing to accrue at the per diem rate of $24.04 after August 4, 2021, plus late charges,



                                                  -4-
Case 9:21-cv-81390-DMM Document 1 Entered on FLSD Docket 08/10/2021 Page 5 of 10




  attorneys’ fees and costs, and any other charges due under the Loan Documents, no part of which

  has been paid.

                                     COUNT I
                    (BREACH OF LOAN DOCUMENTS - NATURE’S ELITE)

         17.       This is an action for damages in excess of $75,000.00, exclusive of fees, interest

  and costs.

         18.       Plaintiff realleges and reincorporates paragraphs 1 through 16 as though fully set

  forth herein.

         19.       Plaintiff has retained the undersigned counsel and is obligated to pay a reasonable

  fee for its services, and the Defendant, NATURE’S ELITE, has agreed that Plaintiff shall be

  entitled to recover its reasonable attorney's fees and costs incurred in collecting the sums due under

  the Loan Documents.

         20.       All conditions precedent to the filing of this action have occurred, have been

  performed or have been waived.

         WHEREFORE, Plaintiff, PNC BANK, NATIONAL ASSOCIATION demands judgment

  against the Defendant, NATURE’S ELITE, INC., for principal in the amount of Two Hundred and

  Three Thousand, Six Hundred Eleven Dollars and Four Cents ($203,611.04) plus accrued interest

  in the amount of $13,511.12 as of August 4, 2021 with interest continuing to accrue at the per diem

  rate of $24.04 after August 4, 2021, late charges, attorneys’ fees and costs and any other sums due

  and owing under the Loan Documents, and for such further relief as this Court may deem

  appropriate.

                                       COUNT II
                          (BREACH OF GUARANTY - NADAV HOURI)

         21.       This is an action for damages in excess of $75,000.00, exclusive of fees, interest

  and costs.
                                                   -5-
Case 9:21-cv-81390-DMM Document 1 Entered on FLSD Docket 08/10/2021 Page 6 of 10




         22.      Plaintiff realleges and reincorporates paragraphs 1 through 16 as though fully set

  forth herein.

         23.      That on or about July 25, 2017, Defendant, NADAV HOURI, in consideration of

  and to induce Plaintiff into entering into the Loan Documents, made, executed and delivered to

  Plaintiff a contract in writing, whereby NADAV HOURI guaranteed payment and performance of

  all obligations due under the Loan Documents, including payment all sums due thereunder

  (“Nadav Guaranty”). A true and correct copy of the Nadav Guaranty is attached hereto as Exhibit

  "J”.

         24.      That Defendant, NADAV HOURI, defaulted under the terms of the Nadav Guaranty

  by failing to pay the sums due and owing under the Loan Documents.

          25.     As a result, NADAV HOURI owes PNC principal in the amount of Two Hundred

   and Three Thousand Six Hundred Eleven Dollars and Four Cents ($203,611.04) plus accrued

   interest in the amount of $13,511.12 as of August 4, 2021 with interest continuing to accrue at

   the per diem rate of $24.04 after August 4, 2021, plus late charges, attorneys’ fees and costs and

   any other sums due and owing under the Loan Documents and the Nadav Guaranty.

         26.      Plaintiff has retained the undersigned counsel and is obligated to pay a reasonable

  fee for its services, and the Defendant, NADAV HOURI, has agreed that Plaintiff shall be entitled

  to recover its reasonable attorney's fees and costs incurred in collecting the sums due under the

  Loan Documents and enforcement of his Guaranty.

         27.      All conditions precedent to the filing of this action have occurred, have been

  performed or have been waived.

         WHEREFORE, Plaintiff, PNC BANK, NATIONAL ASSOCIATION, demands judgment

  against the Defendant, NADAV HOURI, individually, for principal in the amount of Two Hundred

  and Three Thousand Six Hundred Eleven Dollars and Four Cents ($203,611.04) plus accrued interest
                                                  -6-
Case 9:21-cv-81390-DMM Document 1 Entered on FLSD Docket 08/10/2021 Page 7 of 10




  in the amount of $13,511.12 as of August 4, 2021 with interest continuing to accrue at the per diem

  rate of $24.04 after August 4, 2021, plus late charges, attorneys’ fees and costs and any other sums

  due and owing under the Loan Documents and the Nadav Guaranty, and for such further relief as

  this Court may deem appropriate.

                                     COUNT III
                       (BREACH OF GUARANTY – YONATAN HOURI)

         28.      This is an action for damages in excess of $75,000.00, exclusive of fees, interest

  and costs.

         29.      Plaintiff realleges and reincorporates paragraphs 1 through 16 as though fully set

  forth herein.

         30.      That on or about July 24, 2017, Defendant, YONATAN HOURI, in consideration

  of and to induce Plaintiff into entering into the Loan Documents, made, executed and delivered to

  Plaintiff a contract in writing, whereby YONATAN HOURI guaranteed payment and performance

  of all obligations due under the Loan Documents, including payment of all sums due thereunder

  (“Yonatan Guaranty”). A true and correct copy of the Yonatan Guaranty is attached hereto as

  Exhibit "K”.

         31.      That Defendant, YONATAN HOURI, defaulted under the terms of the Yonatan

  Guaranty by failing to pay the sums due and owing under the Loan Documents.

         32.      As a result, YONATAN HOURI owes PNC principal in the amount of Two

  Hundred and Three Thousand Six Hundred Eleven Dollars and Four Cents ($203,611.04) plus

  accrued interest in the amount of $13,511.12 as of August 4, 2021 with interest continuing to

  accrue at the per diem rate of $24.04 after August 4, 2021, plus late charges, attorneys’ fees and

  costs and any other sums due and owing under the Loan Documents and the Yonatan Guaranty




                                                  -7-
Case 9:21-cv-81390-DMM Document 1 Entered on FLSD Docket 08/10/2021 Page 8 of 10




         33.      Plaintiff has retained the undersigned counsel and is obligated to pay a reasonable

  fee for its services, and the Defendant, YONATAN HOURI, has agreed that Plaintiff shall be

  entitled to recover its reasonable attorney's fees and costs incurred in collecting the sums due under

  the Loan Documents and enforcement of his Guaranty.

         34.      All conditions precedent to the filing of this action have occurred, have been

  performed or have been waived.

         WHEREFORE, Plaintiff, PNC BANK, NATIONAL ASSOCIATION demands judgment

  against the Defendant, YONATAN HOURI, individually, for principal in the amount of Two

  Hundred and Three Thousand Six Hundred Eleven Dollars and Four Cents ($203,611.04) plus

  accrued interest in the amount of $13,511.12 as of August 4, 2021 with interest continuing to

  accrue at the per diem rate of $24.04 after August 4, 2021, plus late charges, attorneys’ fees and

  costs and any other sums due and owing under the Loan Documents and the Yonatan Guaranty,

  and for such further relief as this Court may deem appropriate.

                                    COUNT IV
                    (BREACH OF GUARANTY – MAAYAN YIFTACH EL)

         35.      This is an action for damages in excess of $75,000.00, exclusive of fees, interest

  and costs.

         36.      Plaintiff realleges and reincorporates paragraphs 1 through 16 as though fully set

  forth herein.

         37.      That on or about July 24, 2017, Defendant, MAAYAN YIFTACH EL, in

  consideration of and to induce Plaintiff into entering into the Loan Documents, made, executed

  and delivered to Plaintiff a contract in writing, whereby MAAYAN YIFTACH EL guaranteed

  payment and performance of all obligations due under the Loan Documents, including payment




                                                   -8-
Case 9:21-cv-81390-DMM Document 1 Entered on FLSD Docket 08/10/2021 Page 9 of 10




  of all sums due thereunder (herein “Maayan Guaranty”). A true and correct copy of the Maayan

  Guaranty is attached hereto as Exhibit "L”.

         38.     That Defendant, MAAYAN YIFTACH EL, defaulted under the terms of the

  Maayan Guaranty by failing to pay the sums due and owing under the Loan Documents.

         39.     As a result, MAAYAN YIFTACH EL owes PNC principal in the amount of Two

  Hundred and Three Thousand Six Hundred Eleven Dollars and Four Cents ($203,611.04) plus

  accrued interest in the amount of $13,511.12 as of August 4, 2021 with interest continuing to

  accrue at the per diem rate of $24.04 after August 4, 2021, plus late charges, attorneys’ fees and

  costs and any other sums due and owing under the Loan Documents and the Maayan Guaranty.

         40.     Plaintiff has retained the undersigned counsel and is obligated to pay a reasonable

  fee for its services, and the Defendant, MAAYAN YIFTACH EL, has agreed that Plaintiff shall

  be entitled to recover its reasonable attorney's fees and costs incurred in collecting the sums due

  under the Loan Documents and enforcement of Maayan Guaranty.

         41.     All conditions precedent to the filing of this action have occurred, have been

  performed or have been waived.

         WHEREFORE, Plaintiff, PNC BANK, NATIONAL ASSOCIATION demands judgment

  against the Defendant, MAAYAN YIFTACH EL, individually, for principal in the amount of Two

  Hundred and Three Thousand Six Hundred Eleven Dollars and Four Cents ($203,611.04) plus

  accrued interest in the amount of $13,511.12 as of August 4, 2021 with interest continuing to

  accrue at the per diem rate of $24.04 after August 4, 2021, plus late charges, attorneys’ fees and

  costs and any other sums due and owing under the Loan Documents and the Maayan Guaranty,

  and for such further relief as this Court may deem appropriate.




                                                  -9-
Case 9:21-cv-81390-DMM Document 1 Entered on FLSD Docket 08/10/2021 Page 10 of 10




   DATED this 9th day of August 2021.



                                               /s/ Ronald M. Emanuel
                                               RONALD M. EMANUEL, ESQ.
                                               Florida Bar No. 746932
                                               ron.emanuel@emzwlaw.com
                                               ERIC B. ZWIEBEL, ESQ.
                                               Florida Bar No. 476404
                                               eric.zwiebel@emzwlaw.com
                                               EMANUEL & ZWIEBEL, PLLC
                                               7900 Peters Road, Building B, Suite 100
                                               Plantation, Florida 33324
                                               Telephone: (954) 472-7500
                                               Facsimile: (954) 533-0138
                                               Attorneys for Plaintiff




                                        -10-
